              Case 2:18-cr-00024-TLN Document 150 Filed 04/27/20 Page 1 of 3


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     RAYSHAWN WRAY
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                                         Case No.: 2:18-cr-024 TLN
11
     UNITED STATES OF AMERICA,
12
                    Plaintiff,                           AMENDED STIPULATION AND ORDER
13                                                       TO CONTINUE SENTENCING HEARING
14   vs.                                                 AND MODIFY PRE-SENTENCE REPORT
                                                         DEADLINES
15   RAYSHAWN WRAY,
16
                    Defendant.                           Court:    Hon. Troy L. Nunley
17                                                       Date:     July 23, 2020
                                                         Time:     9:30 a.m.
18

19

20

21

22

23          The parties to this action, Plaintiff United States of America by and through Assistant

24   U.S. Attorney Justin Lee and Attorney Todd D. Leras on behalf of Defendant Rayshawn Wray,
25   submit this request to continue the date presently set for Judgment and Sentencing in the above-
26
     referenced matter from April 30 to July 23, 2020.
27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
              Case 2:18-cr-00024-TLN Document 150 Filed 04/27/20 Page 2 of 3


 1          The change of plea in this matter occurred before Senior United States District Judge
 2
     Garland E. Burrell, Jr. A reassignment of the matter, based on the retirement of Judge Burrell,
 3
     resulted in a change of the sentencing date to January 16, 2020 (ECF Entries 116 and 120). The
 4
     matter was continued by stipulation to March 19, 2020. Assistant U.S. Attorney Justin Lee
 5

 6   thereafter replaced former Assistant U.S. Attorney Timothy Delgado as the prosecutor assigned

 7   to this matter shortly before the COVID-19 crisis. Mr. Wray lives in Hesperia, California,
 8
     approximately 420 miles from downtown Sacramento. The distance between Mr. Wray’s home
 9
     and counsel’s office complicates in-person meetings to prepare for the sentencing hearing,
10
     particularly due to current shelter in place orders. Given these unusual circumstances, defense
11

12   counsel requests continuance of the sentencing to July 23, 2020.

13          The government does not object to the requested continuance and the assigned probation
14
     officer has confirmed his availability on the requested date. The draft Pre-Sentence Report has
15
     been prepared. The continuance therefore requires adjustment of the previously-set disclosure
16
     schedule as follows:
17

18          1. Informal Objections to Draft Pre-Sentence Report: June 18, 2020;

19          2. Final Pre-Sentence Report Date: June 25, 2020;
20
            3. Motion for Correction Date: July 9, 2020; and
21
            4. Reply Date: July 16, 2020.
22
            This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial
23

24   Act is not required. Assistant U.S. Attorney Justin Lee has reviewed this proposed order and

25   authorized Todd D. Leras via email to sign it on his behalf.
26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
              Case 2:18-cr-00024-TLN Document 150 Filed 04/27/20 Page 3 of 3


 1   DATED: April 27, 2020
                                                By      /s/ Todd D. Leras for
 2
                                                               JUSTIN LEE
 3                                                             Assistant United States Attorney

 4

 5
     DATED: April 27, 2020                      By      /s/ Todd D. Leras
 6                                                             TODD D. LERAS
                                                               Attorney for Defendant
 7                                                             RAYSHAWN WRAY
 8

 9

10

11
                                                ORDER
12
            The Judgment and Sentencing Hearing in this matter is continued to July 23, 2020, at
13
     9:30 a.m. The Court adopts the modified Pre-Sentence Investigation Report deadline proposed
14

15   by the parties.

16          IT IS SO ORDERED.
17
     DATED: April 27, 2020
18                                                          Troy L. Nunley
                                                            United States District Judge
19

20

21

22

23

24

25

26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
